DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	 It is noted that lined-out foreign reference (i.e., EP 3142868) in the information disclosure statement filed 23 July 2021 was considered in conjunction with the information disclosure statement filed 9 August 2021.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 11-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ubezzi (US 1,188,861; previously cited and newly applied) in view of Joso et al. (US 2017/0349003 A1; previously cited and applied; hereinafter “Joso”).
Ubezzi discloses a wheel assembly to be coupled to a hub 24 of a vehicle having an axis of rotation, the wheel assembly comprising: an inner rim 15 to be coupled to the hub of the vehicle; an outer rim 9 surrounding the hub (Figs. 1 and 2); at least two sets (a first set of spokes 12 on a first side of the central plane of the wheel and a second set of spokes 12 on a second side of the central plane of the wheel, opposite to the first side) of a plurality of springs or spokes 12 operatively coupled between said inner rim and said outer rim and permitting relative movement therebetween; each set being separated along said axis of rotation from every set of springs (Figs. 1 and 2); each of the springs having its axis bypassing the axis of the inner rim and either diverging outwardly in the axial direction from said inner rim to said outer rim (evident from Fig. 1) or being coupled to both said inner rim and said outer rim at points circumferentially separated from the points of the coupling of any other spring of its set to both said inner and outer rims (evident from Fig. 1).
	Ubezzi fails to disclose its springs or spokes being in the form of gas springs.  
Joso, however, teaches a wheel assembly to be coupled (i.e., capable of being coupled) to a hub of a vehicle (Fig. 1A), the wheel assembly comprising: an inner rim 104 to be coupled to the hub of the vehicle; an outer rim 106 surrounding said inner rim; a plurality of gas springs 108 operatively coupled between said inner rim and said outer rim and permitting relative movement therebetween (paragraph [0044]); and wherein each of said plurality of gas springs comprises a double-acting gas cylinder and associated piston (paragraph [0055]).
It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi by substituting its springs for gas springs, such as taught by Joso, as a well-known alternative damper configuration that would provide predictable results for absorbing shocks.

Joso, however, teaches the use of at least one sensor 214, 216 configured to sense the relative movement between said inner rim and said outer rim (Figs. 1A and 1B; paragraphs [0050], [0052] and [0054]), comprising a distance measuring circuit coupled to said at least one sensor (paragraphs [0050-0052]), comprising a wireless transmitter coupled to said distance measuring circuit (paragraph [0164]), wherein said at least one sensor comprises at least one accelerometer (paragraph [0054]), wherein said at least one accelerometer comprises an inner accelerometer 216 carried by said inner rim, and an outer accelerometer 214 carried by said outer rim (paragraphs [0045] and [0054]), and wherein the wireless transmitter coupled to the distance measuring circuit wirelessly communicates data representative of the distance between the inner and outer rims (paragraph [0164]).
It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi to include the claimed at least one sensor configuration, such as taught by Joso, to provide predictable results for allowing a controller unit to dynamically control the spoke lengths based upon the sensor data from the sensor(s) to optimize the suspension system during use of the wheel assembly.
Ubezzi further fails to disclose the at least one tread assembly.
Joso, however, further teaches at least one tread assembly (“TIRE”) carried by the outer rim (Fig. 3A; paragraph [0060]).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi to include the claimed at least one tread assembly, such as taught by Joso, to provide predictable results for improving the durability and cushioning properties of 
Regarding claim 12, Ubezzi fails to expressly disclose the diameter of its rim.
	Nonetheless to have formed the outer rim of Ubezzi to have a diameter of at least 3.5 feet would have been obvious to one having ordinary skill in the art, as a mechanical expedient, based upon the material composition of the rim and the intended use of the wheel assembly to ensure that the wheel assembly can adequately support the load of the vehicle.

5.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ubezzi in view of Joso, as applied to claims 1, 4 and 14 above, and further in view of Rast (US 2003/0076968 A1; previously cited and applied).
	Although Joso discloses the use of accelerometers (paragraph [0054]), Joso fails to expressly disclose the use of a three-axis accelerometer.  
	Rast, however, teaches the use of three-axis accelerometer 378 (paragraph [0144]).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi, as modified by Joso, by utilizing a three-axis accelerometer for its at least one accelerometer, such as taught by Rast, as a well-known type of accelerometer that would provide predictable results for detecting accelerometer along multiple axes.

6.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ubezzi in view of Joso, as applied to claim 1 above, and further in view of Rohlfs et al. (US 2009/0259365 A1; previously cited and applied; hereinafter “Rohlfs”).
Although Joso discloses the use of distance measuring sensors 214, 216 (paragraphs [0050] and [0054]), Joso fails to expressly disclose the use of a laser distance measuring sensor and an ultrasonic sensor.
	Rohlfs, however, teaches the use of distance-measuring sensors that can be in the form of a laser distance-measuring sensor or an ultrasonic sensor.
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi, as modified by Joso by utilizing a laser distance measuring sensor or an ultrasonic sensor for its at least one sensor, as well-known types of sensors that would provide predictable results for measuring distance. 

7.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ubezzi in view of Joso, as applied to claim 1 above, and further in view of Benevelli et al. (US 2018/0354317 A1; previously cited and applied; hereinafter “Benevelli”).
	Ubezzi, as modified by Joso, fails to disclose its wheel assembly comprising a temperature sensor and humidity carried by the outer rim.  
	Benevelli, however, teaches a wheel assembly in which the outer rim at 7 can carry a temperature sensor and humidity sensor 9 (Fig. 1; paragraphs [0033]-[0038]).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel assembly of Ubezzi, as modified by Joso, by including a temperature sensor and humidity sensor carried by the outer rim, such as taught by Benevelli, to provide predictable results for providing temperature and humidity values to a controller to help determine the condition of the tire chamber, regulate the tire pressure, and ensure the safety of the vehicle.

Response to Arguments
8.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617